DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This patent application is a 35 U.S.C. §371 National Stage of International Application No. PCT/IB2016/056497, filed on October 28, 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/248555 filed on October 30, 2015
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 30, 2018, July 08, 2020, and February 17, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
Claims 1, 11-15, 17-20, 12-20, 23-27 are pending. 
Claims 2-10, 16, 21-22 are cancelled.
Claims 1, 11-15, 17-20, 23-27 have been examined.
Claims 1, 11-15, 17-20, 23-27 are rejected.
Claims 1, 12-14, 17-20, and 25-27are objected to.
Specification
	The disclosure is objected to because it contains three embedded hyperlinks and/or other form of browser-executable code in para. [0022], [0087], [0189]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-
Claim Objections
Claims 1, 12-14, 17-20, and 25-27 are objected to because of the following informalities: 
Claims 1, 26 and 27 are objected to for the grammatical error in the recited singular “the set of related pathogen tag” and should read the plural “the set of related pathogen tags.”
Claims 12, 14, 17-20, and 25 are objected to for the recitation of "comprises the step of," and should read, "further comprises the step of."
Claim 13 is objected to for the grammatical error “of” in the recited “between of the probable coordinates” and should read, “between the probable coordinates.”
Claim 26 is objected to for the grammatical error for a missing article “a” in the recited “which program is configured to instruct a microprocessor to,” and which should read, “which a program is configured to instruct a microprocessor to.” 
 	Claim 27 is objected to for the spelling error of “preforming” and should read “performing.” 
Claim 26 and 27 are objected to for the inclusion of “and” following step (d), which “and” at the end of a step should only be included at the end of the second to last step in a series of steps.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11-15, 17-20, 23-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom (11-15, 17-20, and 23-25) are indefinite for following reasons:
In independent claim 1, step (a) recites, “a plurality of objects comprise at least one device and at least one human subject,” in step (a), which is suggestive that an object can either be a human subject or a device, but it is unclear if an object is associated with a single element. The specification discloses an object which, “can be a device or a subject,” [0007], and, “…examples of an object include a device…  In some embodiments an object is a subject (e.g., a human subject) [28-30]. Given an object is associated with only a single element, for the purposes of examination, an object is interpreted to be either a device or a human subject.
For (a) and (a)(i-ii), the recitation of, “wherein each proximity tag comprises (i) a unique object identifier associated with an object,” and, “(ii) a probable coordinate defining a location of the object,” is unclear if “an object” in (a)(i) is intended to refer to an object of the plurality of objects in (a). The ambiguity in (a)(i) further renders “the object” in (a)(ii) unclear because the object in (a)(ii) could reference the object in (a)(i) or an object of the plurality of objects. For the purposes of examination, “an object,” recited in (a)(i) is interpreted mean an object of the plurality of objects in accordance with the disclosure in para. [0066], thereby additionally resolving the ambiguity in (a)(ii) by referring to the same object.
For (b), the recited, “a plurality of pathogen tags, wherein each pathogen tag comprises a proximity tag,” is unclear. What the proximity tag comprises with respect to the pathogen tag is not recited and could be the proximity tag associated with the object in (a) or a proximity tag only associated with the pathogen information in the pathogen tag. The specification discloses, “a pathogen tag comprises a proximity tag associated with an object,” and, “a proximity tag associated with a pathogen tag provides information about where and when a pathogen was 
Claims 17-20, dependent on claim 1, are rejected as indefinite for insufficient antecedent basis. The claims recite the phrase “…wherein the identifying the set of related pathogens of (d) comprises.” The phrase lacks antecedent basis because (d) of claim 1 does not recite the identifying the set of related pathogens step, however (c) of claim 1 does. The recited step label “(d)” in claims 17-20 can either be amended to recite step label “(c),” or, alternatively, can be amended without the label because “the identifying the set of related pathogens” unambiguously refers to the appropriate step in claim 1.
Claims 23 and 24, dependent on claim 1, are rejected as indefinite for insufficient antecedent basis for the recitation of “the provided transmission path,” while claim 1, from which claims 23 and 24 depend, does not recite a provided transmission path, instead, reciting “providing a transmission metric” in (e) and “determining… a transmission path” in (f). It is unclear if the “identifying a parent pathogen or a patient zero...” in claim 23 and the “predicting a probable location of a related pathogen” in claim 24 are intended to be based on the provided transmission metric in (e), or intended to be based on the provided transmission path in a missing step after (f). The written description discloses the “transmission metric comprises a graph having nodes and edges where each node represents objects… and edges representing probable transmission paths of a pathogen between nodes” [0026], therefore “the provided transmission path” is interpreted to mean “one or more transmission paths in the provided transmission metric” because for the transmission metric to comprise a transmission path, the transmission path necessarily was determined.
Claim 24, dependent on claim 1, is indefinite for the recitation of “predicting a probable location of a related pathogen based at least in part on the [one or more transmission paths in the provided transmission metric (see preceding 112(b) paragraph)]” because pathogen tags comprise both pathogen information and proximity tags, and the proximity tags comprise location data as recited in claim 1, it follows that the locations of pathogens are already known and does not require a transmission path to predict. Since claim 1 does not recite any pathogen tag without a proximity tag, nor any proximity tag without location information, it is unclear if claim 24 further limits claim 1.
Claim 25, dependent on claim 1, is indefinite for the recitation of, “a proximity tag of the infected patient comprises the presence of, severity of or amount of one or more symptoms of the infected patient,” because claim 1, from which claim 25 depends, recites the proximity tag comprises, “(i) a unique object identifier associated with an object, and (ii) a probable coordinate defining a location of the object within a period of time.” The use of “comprises” in claim 25 replaces the elements for the proximity tag in claim 1. For the purposes of examination, “comprises” is interpreted to mean “further comprises.”
Independent claims 26 and 27 are nearly identical with respect to steps in claim 1 (a-b), which can be referred to for all 112(b) issues and interpretations with the exception of the differences recited in (a) and (a)(i-ii), specifically “for each of a plurality of objects and at least one human subject,” and the addition of, “human subject,” in (a)(i-ii).  It is unclear if a human subject is intended to be distinct from an object, and if distinct, what an object is defined. The specification discloses a broader definition of “objects” ([0007], [0028-0030]) contrasting with the apparent distinction between objects and human subjects recited in 26 and 27, however, nowhere in the claims is “object” defined. The specification discloses an object “An object can be any 
Claim 27, a claim to a machine or manufacture, e.g. here a "computer implemented system," cannot directly recite process steps such as "(a) providing… (b) providing… (c) identifying… (d) determining… (e) providing… (f) determining…"  MPEP 2173.05(p).II pertains.  Possibly each of the steps may be claimed indirectly via the structure of stored computer instructions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial exceptions (JEs) to 101 patentability
Claims 1, 11-15, 17-20, 23-27 are rejected under 35 U.S.C. 101 because the claimed inventions are not directed to patent eligible subject matter. After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more judicially-recognized exceptions to patentability (JEs), i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature. Below, it is not clear that any element or combination of elements in addition to the JE(s), i.e. and "additional element," either integrates the identified JE(s) into a practical 
MPEP § 2106 organizes JE patentability analysis into Steps: 1; 2A, 1st prong; 2A, 2nd prong; and 2B, as analyzed below. These steps encompass earlier, court-established Bilski / Mayo / Alice questions for analyzing eligibility under 101: Is a claim directed to a statutory category of invention; is a claim directed to a JE, and, if so, does the claim recite significantly more than the JE?  The following USPTO website provides further explanation as well as full citations to case law: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Step 1: Do the claims fall within a statutory category of invention (MPEP § 2106.03)?
Claims 1, and its dependent claims 11-15, 17-20, 23-25, fall within the category of a process for reciting a “computer implemented method” therefore, the instantly claimed invention falls into one of the four statutory categories. 
(Step 1, claims 1, 11-15, 17-20, 23-25, yes)
Claim 26 falls within the category of a product of manufacture for reciting a “non-transitory computer-readable storage medium with an executable program stored thereon” therefore, the instantly claimed invention falls into one of the four statutory categories. 
(Step 1, claim 26, yes)
Claim 27 falls within the category of a machine for reciting a “computer implemented system” therefore, the instantly claimed invention falls into one of the four statutory categories. 
(Step 1, claim 27, yes)

Step 2A, 1st prong: Do the claims recite an abstract idea (MPEP 2106.04.II.A.1 & .04(a))?
Claims 1, 26-27 recite the following steps which fall under the mathematical concepts grouping of abstract ideas: 
The step of identifying/identify “related pathogens according to a similarity between genomic sequence data” can be calculated by the conversion of sequence data into binary numbers (identical or not identical) or preferentially ranked by assigning numbers based on physicochemical properties, adding the numbers, and optionally dividing by the length of the aligned sequences. The step of determining/determine “relationships… according to probabilistic correlations of a probable coordinate relationship and/or temporal relationship” between proximity tags and related pathogen tags can be determined by calculating the relative distances and/or time periods between sampled data comprised in the proximity and pathogen tags. Case law, establishing the mathematical concept JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).I, including examples of analogous mathematical concept JEs.
Claims 1, 26-27 recite the following steps which fall under the mental process grouping of abstract ideas:
The step of identifying/identify “related pathogens according to a similarity between genomic sequence data” can be ascertained via visual or sketched comparisons which can be practically performed in the human mind or pen and paper, respectively. The step of determining/determine “relationships… according to probabilistic correlations of a probable coordinate relationship and/or temporal relationship” between proximity tags and related pathogen tags” can be achieved by categorizing the relative closeness of data points or ranges and arranging the sampled data which can be practically performed in the human mind or with pen and paper.  
	(Step 2A, 1st prong, abstract idea, claims 1, 26-27, yes) 

Step 2A, 2nd prong: Are any additional elements recited in the claims beyond the identified JEs, and, if present in the claims, do they integrate the JEs into a practical application in the claims as a whole (MPEP 2106.04.II.A.2 & .04(d))?
At this point in examination, it is not clear that the identified JEs are integrated into a practical application into the claims as a whole according to any of the "considerations" exemplified in MPEP 2106.04(d).  For example, according to the first consideration at MPEP 2106.04(d)(1), it is not clear that application of the above-identified JEs results in an improvement to the technology field.  
(Step 2A, 2nd prong, claims 1, 26-27, no) 

Step 2B: Do the claims recite non-conventional and non-generic arrangement of additional elements in addition the identified JEs (MPEP 2106.05)?
All elements are part of one or more identified JEs (as described above), except for elements identified here as conventional elements in addition to the above JEs:  
The recited providing/obtain “a plurality of proximity tags,” providing/obtain “a plurality of pathogen tags,” providing/provide “a transmission metric,” and determining/determine “a transmission path” steps in claims 1, 26-27, the recited “non-transitory computer-readable storage medium,” element in claim 26, and the recited “system,” disclosed as comprising generic components of computer systems in para. [0102] of the specification, element in claim 27 are conventional elements of a laboratory and/or computing environment, conventional data gathering/input elements, and/or conventional post-processing or output elements.

Furthermore, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application as described in MPEP 2106.05(f). The recited “non-transitory computer-readable storage medium,” “obtain a plurality of proximity tags,” “obtain a plurality of pathogen tags,” “provide a transmission metric,” and “determine a transmission path” in claim 26 and the recited “computer implemented system,” “providing a plurality of proximity tags,” “providing a plurality of pathogen tags,” “providing a transmission metric,” and “determining a transmission path” in claim 27 invokes computers or other machinery as a tool to perform an existing process, as exemplified by Naidich (as cited on the IDS on 07/08/2018; see para. [0079-
 (Step 2B, claims 1, and 26, no)
Summary and conclusion regarding claims 1, 26-27
Summing up the above 101 JE analysis of claims 1, 26-27, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the above-identified JEs, into patent eligible subject matter. 
Remaining claims
Claims 11-15, 17-20, 23-25, dependent on claim 1, do not recite any elements in addition to the recited judicial exception.
Overcoming a JE-based rejection  
Possible avenues to overcoming 101 rejections based on JEs are discussed and exemplified in the MPEP as cited above, including among the Step 2A, 2nd prong, "considerations" (MPEP 2106.04(d), .04(d)(1) & .05(a)) as well as at Step 2B (MPEP 2106.05). 
Below are highlighted and discussed just two of the example arguments as presented in more detail in the MPEP, either of which might overcome a 101 rejection:
At Step 2A, 2nd prong: consideration of improvement (MPEP 2106.04(d), .04(d)(1) & .05(a)) -- A claim is not directed to a JE by virtue of integration into a practical application as demonstrated by on-the-record explanation and/or evidence of improvement to the relevant technology field. One approach to clearly placing an explanation of improvement clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope. As further 
At Step 2B: a non-conventional additional element (MPEP 2106.05) -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional, i.e. not well-understood and routine, as of the priority date of the instant claims, such that the claim is directed to significantly more than any identified JE.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-15, 17-20, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Naidich (US 2015/0234981 A1; cited in IDS filed 08 July 2018).
 claim 1, Naidich teaches methods are used to first track and then alter the spread of infectious organisms by determining whether a plurality of organisms are very closely related to each other, and then using this information to alter the subsequent path of transmission. 
Naidich teaches the spread of an undesirable organism, such as a pathogen, can be traced to identify the source of the organism and mitigate the spread of the organism, for example, by identifying and quarantining or sterilizing sources of pathogen, or by identifying and quarantining or sterilizing or removing a transmission vector [0074].
With respect to the limitation of providing object proximity tags each comprising an unique object identifier and location/probable coordinates, Naidich teaches it is desirable for the data storage device to store the locations of patients, objects, healthcare workers and civilians even if those entities do not have an infection or sign of disease [0086]. Naidich further teaches the locations of these entities will be tracked and stored at multiple and regular time intervals [0086] which the recited “a probable coordinate defining a location within a period of time” reads on. 
With respect to the limitation of providing pathogen tags each comprising a unique pathogen identifier, the pathogen genomic sequence data, and the pathogen source object’s location/probable coordinates, Naidich teaches an infectious isolate is obtained from a patient, other individual, or a piece of equipment, the DNA is sequenced in whole or in part and stored in DNA sequence data [0083], and a central database stores sample ID/location data comprising time and place information for each sequence or laboratory result [0086].
Naidich teaches identifying related pathogens according to a similarity between genomic sequence data which a computer algorithm compares the genotypes and/or phenotypes of a plurality of observed pathogens in order to determine whether two observed pathogens are very closely related [0102].

Naidich teaches providing a transmission metric comprising a directed network graph where nodes represent sources and edges represent transmission events. Potential transmission events may be recognized by identifying pathogen sources with identical genotypes or phenotypes, or very closely related genotypes or phenotypes [0352]. Naidich further teaches each possible source should be assigned a numerical score whereby a greater weight is assigned to those possible sources that share a closer proximity in time, a closer proximity in space and also share similar elements of clinical data which the recited “each edge comprising a probability of transmission between two or more nodes” reads on. 
Naidich teaches to determine a transmission path, each possible vector from each possible source to the newly infected or colonized patient should be assigned a score based on observations of similar risk factors. A possible source must be infected, colonized or contaminated with an identical or very closely related organism as the newly infected person [0354]. By assigning scores 
Regarding claim 12, Naidich teaches the step of identifying related pathogens comprises a Markov chain or random walk [0254]. 
Regarding claims 13-15, Naidich teaches the limitations in previously cited disclosure of for claim 1 ([0086], [0354]).
Regarding claim 17, Naidich teaches the step of choosing regions of DNA that are determined to be most commonly used to discriminate among strains [0136].
Regarding claim 18, Naidich teaches the step of calculating the mutation rate [0135].
Regarding claim 19, Naidich teaches the step determining evolutionary distance [0156-0157]
Regarding claim 20, Naidich teaches the step of generating a phylogenetic metric [0298].
Regarding claim 23, Naidich teaches the step of identifying a parent pathogen [0308].
Regarding claim 24, because it is unclear whether the recited claim is a further limitation of claim 1, refer to the 102 “Regarding claim 1” paragraphs 2-3. 
Regarding claim 25, Naidich teaches patient healthcare metrics such as "apache II" score, assign a numerical value to patient disease severity. Many other patient clinical measurements can be assigned a "risk factor" value. Individual measurements can be assigned different weights and used to calculate an over-all patient risk factor value [0363]. 
Regarding claim 26-27, Naidich teaches a processing device in communication with memory containing instructions for carrying out the disclosed methods (Abstract), and a system comprising generic computer components [0079-0080]. Furthermore, Naidich teaches the recited steps in claim 1, refer to the 102 “Regarding claim 1” paragraphs 3-7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naidich (US 2015/0234981 A1; cited in IDS filed 08 July 2018).
Regarding claim 11, Naidich teaches a system analyzing spatial-temporal density data [0366-0368] and the input of location/coordinate data as space-time coordinates [0370], which the recited “the probable coordinate is a three-dimensional coordinate” reads on.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Naidich to arrive at the instantly claimed invention because it would be obvious to substitute either three-dimensional or three-dimensional space coordinates because only two options for the dimensionality are understood to be known: two-dimensional and three-dimensional. It also would have been prima facie obvious to combine these "space and time" teachings of Naidich in para. [0086] with those embodiments cited in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Thomas Grispo whose telephone number is (571)272-0090. The examiner can normally be reached Mon-Fri from 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
Michael Thomas Grispo
Examiner
Art Unit 1631

/M.T.G./